Title: From Alexander Hamilton to James McHenry, 18 March 1799
From: Hamilton, Alexander
To: McHenry, James



Private
New York March 18. 1799

Beware, my Dear Sir, of magnifying a riot into an insurrection, by employing in the first instance an inadequate force. Tis better far to err on the other side. Whenever the Government appears in arms it ought to appear like a Hercules, and inspire respect by the display of strength. The consideration of expence is of no moment compared with the advantages of energy. Tis true this is always a relative question—but tis always important to make no mistake. I only offer a principle and a caution.
A large corps of auxiliary cavalry may be had in Jersey New York Delaware Maryland without interfering with farming pursuits.
Will it be inexpedient to put under marching Orders a large force provisionally, as in eventual support of the corps to be employed—to awe the disaffected?
Let all be well considered.
Yrs. truly

A Hamilton
James Mc.Henry Esq

